OPINION AND ORDER
Movant, Jerry L. Johnson, has moved for permission to resign from the Kentucky Bar Association under terms of suspension for a period of six months, pursuant to SCR 3.480(3). Movant recites that the grounds for this motion stem from actions constituting a violation of SCR 3.130, Rule 8.3(b), which prohibits a lawyer from committing a criminal act that may reflect adversely upon the lawyer’s honesty, trustworthiness, or fitness as a lawyer in other respects. Specifically, on April 1, 1992, movant pled guilty to three counts of failure to file federal income tax returns for the years of 1985, 1986, and 1987. The judgment from the United States District Court, Western District of Kentucky, placed movant under a two-year probationary period and imposed a monetary fine. Subsequently, an Inquiry Tribunal of the KBA issued a complaint against movant for violation of SCR 3.130, Rule 8.3(b). The Kentucky Bar Association stated no objection in its response to Johnson’s motion to resign under the terms of a six-month suspension.
Therefore, the motion of Jerry L. Johnson’s to resign from the Kentucky Bar Association under terms of suspension is granted. It is further ordered that:
1. Movant shall not be permitted to engage in the practice of law in the Commonwealth of Kentucky as defined by SCR 3.020 until such time as the Supreme Court of Kentucky enters an order reinstating his license to practice law.
2. Movant shall not file an application for reinstatement for a period of six months from the date of entry of this order.
3. Any application for reinstatement filed by the movant shall be gov*412erned by SCR 3.510, reinstatement in cases of disciplinary suspension, or any subsequent amendment to SCR 3.510. The disciplinary proceeding represented by Kentucky Bar Association, File No. 3081, shall be terminated with the costs to be paid by the movant in accordance with SCR 3.450(1) and 3.480(3).
4. Movant shall comply with the provisions of SCR 3.390 regarding notice to all courts in which he has matters pending and to all clients for whom he is actively involved in representation of his inability to continue to represent them and of the necessity and urgency of promptly retaining new counsel. Movant shall promptly return all active files to his clients.
5. Movant shall pay the costs of this proceeding.
All concur.
ENTERED: August 26, 1992.
/s/ Robert F. Stephens Chief Justice